Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected for missing preamble. Claim 1 is objected for claim language “… which layer has a surface that is sufficiently smooth to allow direct bonding or that is polished to obtain a surface that is sufficiently smooth to allow direct bonding, and the surface layers (1) of the surfaces to be connected are pressed against each other with a pressure of at least 5 MPa at elevated temperature so that they are connected to each other, forming a single layer”. 
“which layer” , “…surface layers of the surfaces…” This is not clear to the examiner as to ‘which’ layer and ‘surface’ layers of the surfaces?. Furthermore, “forming a layer” can be interpreted as “…forming a layer…” or “by combining two metal layers to form a single layer”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2015/0115452, hereinafter Yoon) in view of Morita et al. (US 2008/0237851, hereinafter Morita) and further in view of Suganuma (US 2019/0047093, hereinafter Suganuma).
With respect to claim 1, Yoon discloses method for connecting components during production of power electronics modules or assemblies (Para 0108 and 0112) which in  particular include one or more semiconductor elements (4) on a substrate (3) or on each other (Fig. 12A &12B), in which surfaces of the components that are to be connected are supplied with an existing metallic surface layer (1) or furnished therewith (M11 & M21 and MP11 &MP21), which layer 10 has a surface that is sufficiently smooth to allow direct bonding or that is polished to obtain a surface that is sufficiently smooth to allow direct bonding (Fig. 12B M11 is directly bonded to B11 wherein B11 is formed from MP11 consist of silver), and the surface layers (1) of the surfaces to be connected at elevated temperature so that they are connected to each other (para 0082,  0091 and 0122).
Yoon does not explicitly disclose pressing the surface layers of the surfaces against each other with a pressure of at least 5 MPa.
In an analogous art, Morita discloses pressing the surface layers of the surfaces against each other with a pressure of at least 5 MPa (Para 0024, 5MPa).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s method by adding Morita’s disclosure in order to provide a stronger bonding between the layers.
Yoon/Morita does not explicitly disclose that two layers are connected to form a single layer.
In an analogous art, Suganuma discloses that two layers are connected to form a single layer (Fig. 4B-4D).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon/Morita’s method by adding Suganuma’ s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 2, Yoon does not explicitly disclose that the surface layers (1) of the surfaces to be connected are pressed against each other with a pressure of > 10 MPa. 
In an analogous art, Morita discloses that the surface layers (1) of the surfaces to be connected are pressed against each other with a pressure of > 10 MPa (Para 0024 - 5MPa).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s method by adding Morita’s disclosure in order to provide a stronger bonding between the layers.
With respect to claim 3, Yoon discloses that the surfaces of the components that are to be connected are provided with an existing surface layer (1) of Ag or a metallic material containing Ag as its major constituent, or are coated with such a layer as said metallic surface layer (1) (Para 0113 and 0114). 
With respect to claim 4, Yoon discloses that one or more of the semiconductor elements (4) as components are connected to the substrate (3) (SC11 and SC21 of Fig. 12A).
With respect to claim 5, Yoon discloses that several of the semiconductor elements (4) as components are connected to each other, forming a component stack (Fig. 14).
With respect to claim 6, Yoon does not explicitly disclose that one or more of the semiconductor elements (4) as components are connected with one or more electrical connecting elements (5) in the form of strips.
In an analogous art, Morita discloses that one or more of the semiconductor elements (4) as components are connected with one or more electrical connecting elements (5) in the form of strips (201 of Fig. 3A).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s method by adding Morita’s disclosure in order to connect different components of a semiconductor device.
With respect to claim 11, Yoon discloses power electronics module including one or more semiconductor elements (4) on a substrate (3) (SUB100 of Fig. 12B), wherein one or more components of the power electronics module (SC11&SC21) is/are connected to each other by the method according to Claim 1 (Fig. 12B). 
With respect to claim 12, Yoon discloses that one or more of the semiconductor elements (4) as components are connected to the substrate (3) by the method (Para 0081 and 0104).
With respect to claim 13, Yoon discloses wherein one or more components of the power electronics assembly are connected to each other by the method according to claim 1 (Para 0081 and 0104).
With respect to claim 14, Yoon discloses that several of the semiconductor elements (4) as components are connected to each other by the method, forming a component stack (Fig. 12B).
With respect to claim 15, Yoon does not explicitly disclose that one or more of the semiconductor elements (4) as components are connected to one or more electrical connecting elements (5) designed in the form of strips by the method (Para 0006 &0 070).
In an analogous art, Morita discloses that one or more of the semiconductor elements (4) as components are connected with one or more electrical connecting elements (5) in the form of strips (201 of Fig. 3A).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s method by adding Morita’s disclosure in order to connect different components of a semiconductor device.
With respect to claim 16, Yoon discloses that several of the semiconductor elements (4) as components are connected to each other by the method, forming a component stack (Fig. 14).
With respect to claim 17, Yoon discloses that one or more of the semiconductor elements (4) as components are connected to one or more electrical connecting elements (5) designed in the form of strips by the method.
In an analogous art, Morita discloses that one or more of the semiconductor elements (4) as components are connected with one or more electrical connecting elements (5) in the form of strips (201 of Fig. 3A).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s method by adding Morita’s disclosure in order to connect different components of a semiconductor device.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon/Morita/Suganuma, further in view of Shields (US 6,180,534, hereinafter Shields).
With respect to claim 7, Yoon/Morita/Suganuma discloses the method according to Claim 1.
Yoon/Morita does not explicitly disclose that the surface layers (1) are structured before the connection, or are already structured when supplied such that individual layer regions of the layer (2) formed are electrically insulated from each other by gaps (7) after the connection. 
In an analogous art, Shields discloses that the surface layers (1) are structured before the connection, or are already structured when supplied such that individual layer regions of the layer (2) formed are electrically insulated from each other by gaps (7) after the connection (Col. 1, lines 40-45). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon/Morita’s method by adding Shield’s disclosure in order to insulate different components of a semiconductor device.
With respect to claim 8, Yoon/Morita/Suganuma discloses the method according to Claim 1.
Yoon/Morita does not explicitly disclose that the surface layers (1) are structured before the connection, or are already structured when supplied such that recesses are formed, wherein an insulating 25 material (6) is introduced into one or more of the recesses in the surface layers (1) before the connection. 
In an analogous art, Shields discloses that the surface layers (1) are structured before the connection, or are already structured when supplied such that recesses are formed, wherein an insulating material (6) is introduced into one or more of the recesses in the surface layers (1) before the connection (Col. 1, lines 54-57).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon/Morita/Suganuma’s method by adding Shield’s disclosure in order to insulate different components of a semiconductor device.
With respect to claim 9, Yoon/Morita/Suganuma discloses the method according to Claim 8.
Yoon/Morita/Suganuma does not explicitly disclose  that the insulating material (6) and the elevated temperature are selected such that the insulating material (6) melts during the connection of the surface layers (1) due to the elevated temperature. 
In an analogous art, Shields discloses that the insulating material (6) and the elevated temperature are selected such that the insulating material (6) melts during the connection of the surface layers (1) due to the elevated temperature (col. 1; lines 55-60; heating dielectric material). 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon/Morita/Suganuma’s method by adding Shield’s disclosure in order to fill the gaps thoroughly with the insulating material.
With respect to claim 10, Yoon/Morita/Suganuma discloses the method according to Claim 8.
Yoon/Morita/Suganuma does not explicitly disclose that a glass material is used as the insulating material (6).
In an analogous art, Shields discloses that a glass material is used as the insulating material (6) (Col. 1; lines 55-57; glass).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon/Morita/Suganuma’s method by adding Shield’s disclosure in order to insulate different components of a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816